Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Niagara Truss & Pallet LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5626 Old Saunders Settlement Road
                                  Lockport, NY 14094
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Niagara                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  5626 Old Saunders Settlement Road Lockport, NY
                                                                                                  14094
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                      Case 1-19-10624-MJK,        Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                       Description: Main Document , Page 1 of 32
Debtor    Niagara Truss & Pallet LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3212

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                     Case 1-19-10624-MJK,        Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 2
                                      Description: Main Document , Page 2 of 32
Debtor   Niagara Truss & Pallet LLC                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    Case 1-19-10624-MJK,        Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 3
                                     Description: Main Document , Page 3 of 32
Debtor    Niagara Truss & Pallet LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 1, 2019
                                                  MM / DD / YYYY


                             X   /s/ Gary S. Clark                                                        Gary S. Clark
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Principal owner




18. Signature of attorney    X   /s/ Patrick M. Balkin                                                     Date April 1, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Patrick M. Balkin 1970979
                                 Printed name

                                 Jackson & Balkin
                                 Firm name

                                 365 Market Street
                                 P.O. Box 468
                                 Lockport, NY 14094
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (716) 434-8891                Email address      pzbalk@gmail.com

                                 1970979 NY
                                 Bar number and State




Official Form 201
                    Case 1-19-10624-MJK,        Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                             page 4
                                     Description: Main Document , Page 4 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 1, 2019                           X /s/ Gary S. Clark
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gary S. Clark
                                                                       Printed name

                                                                       Principal owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 5 of 32
 Fill in this information to identify the case:

 Debtor name            Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            57,441.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            57,441.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           122,717.79


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             122,717.79




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                       Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                       Description: Main Document , Page 6 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Evans Bank checking account
           3.1.     10086650                                                checking                        6650                                    $10,441.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $10,441.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Randy Madel made a deposit for trusses of $4100.00, cancelled order due to his illness,
           8.1.     he is still owed @$1600.00. No money set aside.                                                                                  Unknown




 9.        Total of Part 2.                                                                                                                           $0.00
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 7 of 32
 Debtor         Niagara Truss & Pallet LLC                                                       Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Block of Lumber 6 ft
           studs (296 pieces), 50
           pieces of miscellaneous
           lumber, 30 boxes of
           truss plates ($3k), truss
           hangers ($2k) still in the
           building that was sold.                                                             $0.00                                        $6,000.00


           floor trusses,
           miscellaneous trusses
           in yard that were never
           picked up                                                                           $0.00                                        $1,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $7,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 8 of 32
 Debtor         Niagara Truss & Pallet LLC                                                    Case number (If known)
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Old Dell computers (3) files and records ar and
           ap last five years, , in storage at Halls storage
           west avenue                                                                      $0.00                                        Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1998 Ford F250 used to plow snow in
                     yard,
                     2001 F250? not running
                     2001 GMC not running no motor in yard
                     at 5626 Old Saunders Settlement Road
                     (need to move them)                                               Unknown                                           Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 9 of 32
 Debtor         Niagara Truss & Pallet LLC                                                   Case number (If known)
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Truss Saw @$10k, Hyster Tow Motor @10k,
            Truss Tables @$4k, Roller press (2) $4k,
            Hyster Tow motor $3k, Truss saw @$2k, Truss
            Expandable trailer 40 ft to 60 ft @$10k, pallet
            dismantler saw @$2k, Turbo web saw @$2k,
            table saw @ $1k, 53 ft trailer @$1k,
            miscellaneous saw blades, misc. hand tools,
            other stuff. Guesstimate on value. in building
            at 5626 Old Saunders Settlement (need to
            move in next 6 mos, there is insurance on it).                                  $0.00    Liquidation         $40,000.00




 51.        Total of Part 8.                                                                                          $40,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 10 of 32
 Debtor          Niagara Truss & Pallet LLC                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $10,441.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $7,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $40,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $57,441.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $57,441.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                     Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 11 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 12 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $15,851.48
           Capital One                                                          Contingent
           P.O. Box 6492                                                        Unliquidated
           Carol Stream, IL 60197-6492                                          Disputed
           Date(s) debt was incurred 1/13
                                                                             Basis for the claim:    financing
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,200.00
           Covanta Energy LLC                                                   Contingent
           P.O. Box 28893                                                       Unliquidated
           New York, NY 10087-8893                                              Disputed
           Date(s) debt was incurred 2/17
                                                                             Basis for the claim:    utility
           Last 4 digits of account number      unk
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $842.00
           DCI Duplicating Consultants, Inc.                                    Contingent
           315 Creekside Drive                                                  Unliquidated
           Buffalo, NY 14228                                                    Disputed
           Date(s) debt was incurred 2/17
                                                                             Basis for the claim:    copier
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,468.80
           DeCarolis Trucking                                                   Contingent
           333 Colifax Dr.                                                      Unliquidated
           Rochester, NY 14606-3188                                             Disputed
           Date(s) debt was incurred 2/17
                                                                             Basis for the claim:    delivery
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         29026                                            Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 13 of 32
 Debtor       Niagara Truss & Pallet LLC                                                              Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $777.19
          DeLange Landen Financial                                              Contingent
          P.O. Box 41602                                                        Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    copier financing?
          Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,804.76
          Ferguson Electric                                                     Contingent
          321 Ellicott Street                                                   Unliquidated
          Buffalo, NY 14203                                                     Disputed
          Date(s) debt was incurred      2/15                                Basis for the claim:    service provider
          Last 4 digits of account number       unk
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          GPS                                                                   Contingent
          1260 Barclay Blvd.                                                    Unliquidated
          Buffalo Grove, IL 60089                                               Disputed
          Date(s) debt was incurred 1/16
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number       unk
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hamond Safety Management                                              Contingent
          6800 Jericho Tpke St. 105W                                            Unliquidated
          Syosset, NY 11791
                                                                                Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:
          Last 4 digits of account number na
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Humat Lumber                                                          Contingent
          24490 S. Skylane Drive                                                Unliquidated
          Canby, OR 97013                                                       Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number       unk
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          HYGI Financial Services                                               Contingent
          P.O. Box 14545                                                        Unliquidated
          Des Moines, IA 50306-3545                                             Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    unsecured loan
          Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Joseph Provencher                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                     Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 14 of 32
 Debtor       Niagara Truss & Pallet LLC                                                              Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Joseph Provencher                                                     Contingent
          1890 Hartland Road                                                    Unliquidated
          Appleton, NY 14008                                                    Disputed
          Date(s) debt was incurred      2014                                Basis for the claim:    former partial owner
          Last 4 digits of account number       na
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Krystal klear Water Centers of Buffalo                                Contingent
          8828 Main Street                                                      Unliquidated
          Buffalo, NY 14221                                                     Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    supplier
          Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,543.96
          Liftech                                                               Contingent
          4381 Walden Avenue                                                    Unliquidated
          Lancaster, NY 14086                                                   Disputed
          Date(s) debt was incurred      2/14                                Basis for the claim:    service provider
          Last 4 digits of account number       unk
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,000.00
          Local Edge                                                            Contingent
          61 John Muir- Customer Service                                        Unliquidated
          Amherst, NY 14228
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    claim to have a contract for services, not signed by a
          Last 4 digits of account number       unkn                         principal
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,335.79
          Mitek                                                                 Contingent
          16023 Swingley Ridge Road                                             Unliquidated
          Chesterfield, MO 63017-2052                                           Disputed
          Date(s) debt was incurred 1/16
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $212.00
          Northern Safety Com;any, Inc.                                         Contingent
          P.O. Box 4250                                                         Unliquidated
          Utica, NY 13504-4250                                                  Disputed
          Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    safety supplies
          Last 4 digits of account number na
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.18
          NYSEG                                                                 Contingent
          P.O. Box 5550                                                         Unliquidated
          Ithaca, NY 14852                                                      Disputed
          Date(s) debt was incurred      1/18                                Basis for the claim:    utility
          Last 4 digits of account number       5701
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                     Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 15 of 32
 Debtor       Niagara Truss & Pallet LLC                                                              Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $33,985.26
           On-Deck                                                              Contingent
           1400 Broadway                                                        Unliquidated
           New York, NY 10018                                                   Disputed
           Date(s) debt was incurred     1/10                                Basis for the claim:    financing
           Last 4 digits of account number      unk
                                                                             Is the claim subject to offset?     No       Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,600.00
           Randy P. Maedl                                                       Contingent
           8787 Bradley Road                                                    Unliquidated
           Gasport, NY 14067                                                    Disputed
           Date(s) debt was incurred     1/18                                Basis for the claim:    truss deposit
           Last 4 digits of account number      na
                                                                             Is the claim subject to offset?     No       Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,870.04
           Seaboard Forest Products                                             Contingent
           P.O. Box 847235                                                      Unliquidated
           Dallas, TX 75284-7235                                                Disputed
           Date(s) debt was incurred 2016
                                                                             Basis for the claim:    supplies
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,400.00
           Southmark Forest Products                                            Contingent
           1903-A Ashwood Court                                                 Unliquidated
           Greensboro, NC 27455                                                 Disputed
           Date(s) debt was incurred 1/16
                                                                             Basis for the claim:    supplies
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,675.00
           Ted Purvis                                                           Contingent
           15 Rumson Road                                                       Unliquidated
           Buffalo, NY 14228                                                    Disputed
           Date(s) debt was incurred     1/15                                Basis for the claim:    loan
           Last 4 digits of account number      na
                                                                             Is the claim subject to offset?     No       Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $75.33
           Vivial                                                               Contingent
           P.O. Box 790250                                                      Unliquidated
           Saint Louis, MO 63179-0250                                           Disputed
           Date(s) debt was incurred 1/17
                                                                             Basis for the claim:    purchase
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,000.00
           Weston Forest Products                                               Contingent
           7600 Torbram Road                                                    Unliquidated
           Mississaauga, ON L4T3L8 CAN                                          Disputed
           Date(s) debt was incurred 1/16
                                                                             Basis for the claim:    supplier
           Last 4 digits of account number unk
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                     Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 16 of 32
 Debtor       Niagara Truss & Pallet LLC                                                          Case number (if known)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Rauch-Milliken International, Inc.
           P.O. Box 8390                                                                         Line     3.15
           Metairie, LA 70011-8390
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    122,717.79

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      122,717.79




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                     Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                    Description: Main Document , Page 17 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 18 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 19 of 32
 Fill in this information to identify the case:

 Debtor name         Niagara Truss & Pallet LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $150,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,200,000.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                             $1,200,000.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 20 of 32
 Debtor      Niagara Truss & Pallet LLC                                                                 Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 21 of 32
 Debtor      Niagara Truss & Pallet LLC                                                                    Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange                was made                        value
       13.1 Gary S. Clark
       .    5701 Locust Street Ext.
               Lockport, NY 14094                               1997 Ford Ranger 156k miles                                4/18                           $100.00

               Relationship to debtor
               owner


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 22 of 32
 Debtor      Niagara Truss & Pallet LLC                                                                 Case number (if known)



            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 23 of 32
 Debtor      Niagara Truss & Pallet LLC                                                                 Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Steven Durst                                                  5626 Old Saunders                    28 ft? trailer, some pallets                          Unknown
       Elmwood Avenue                                                settlement road                      that are his. Former
       Lockport, NY 14094                                            Lockport, NY 14094                   employee storing material
                                                                                                          and trailer in yard. He will
                                                                                                          eventually take this

       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Bill's Auto Wrecking (William Wells)                          4 or 5 van trailers stored           This was the company person                           Unknown
       Hanlin Road                                                   on property                          that transported trusses. Let
       Waterport, NY                                                 5626 Old Saunders                    him store the trailers in yard.
                                                                     settlement road


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 24 of 32
 Debtor      Niagara Truss & Pallet LLC                                                                 Case number (if known)



    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Theodore Purvis Accounting                                                                                           last 15 years
                    15 Rumsen Drive
                    Buffalo, NY 14221

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Gary S. Clark
       .                                                                                    1/18                     cash basis

                Name and address of the person who has possession of
                inventory records
                Theodore Purvis
                15 Rumsen Drive
                Buffalo, NY 14221


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gary S. Clark                                  5701 Locust Street Ext.                             sole director, officer, owner         100
                                                      Lockport, NY 14094



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 25 of 32
 Debtor       Niagara Truss & Pallet LLC                                                                Case number (if known)



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                              last paid
       .                                                                                                                 January 1,
                                                                2014 agreed to a buyback of his share in                 2018 of $366,
               Joseph Provencher                                business for $25000.                                     and every
               Hartland Road                                    Paid all but @$6000. Paid $10k down and                  month before
               Barker, NY 14012                                 $366 per month                                           hand.

               Relationship to debtor
               ex 20% owner of business


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 1, 2019

 /s/ Gary S. Clark                                                      Gary S. Clark
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Principal owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 26 of 32
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       Niagara Truss & Pallet LLC                                                                       Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     4,665.00
             Prior to the filing of this statement I have received                                        $                     4,665.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 1, 2019                                                               /s/ Patrick M. Balkin
     Date                                                                        Patrick M. Balkin 1970979
                                                                                 Signature of Attorney
                                                                                 Jackson & Balkin
                                                                                 365 Market Street
                                                                                 P.O. Box 468
                                                                                 Lockport, NY 14094
                                                                                 (716) 434-8891 Fax: (716) 434-9105
                                                                                 pzbalk@gmail.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 27 of 32
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Niagara Truss & Pallet LLC                                                                  Case No.
                                                                                   Debtor(s)            Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Principal owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       April 1, 2019                                              /s/ Gary S. Clark
                                                                        Gary S. Clark/Principal owner
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 28 of 32
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     Capital One
                     P.O. Box 6492
                     Carol Stream, IL 60197-6492


                     Covanta Energy LLC
                     P.O. Box 28893
                     New York, NY 10087-8893


                     DCI Duplicating Consultants, Inc.
                     315 Creekside Drive
                     Buffalo, NY 14228


                     DeCarolis Trucking
                     333 Colifax Dr.
                     Rochester, NY 14606-3188


                     DeLange Landen Financial
                     P.O. Box 41602
                     Philadelphia, PA 19101-1602


                     Ferguson Electric
                     321 Ellicott Street
                     Buffalo, NY 14203


                     GPS
                     1260 Barclay Blvd.
                     Buffalo Grove, IL 60089


                     Hamond Safety Management
                     6800 Jericho Tpke St. 105W
                     Syosset, NY 11791


                     Humat Lumber
                     24490 S. Skylane Drive
                     Canby, OR 97013


                     HYGI Financial Services
                     P.O. Box 14545
                     Des Moines, IA 50306-3545


                     Joseph Provencher




    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                   Description: Main Document , Page 29 of 32
                 Joseph Provencher
                 1890 Hartland Road
                 Appleton, NY 14008


                 Krystal klear Water Centers of Buffalo
                 8828 Main Street
                 Buffalo, NY 14221


                 Liftech
                 4381 Walden Avenue
                 Lancaster, NY 14086


                 Local Edge
                 61 John Muir- Customer Service
                 Amherst, NY 14228


                 Mitek
                 16023 Swingley Ridge Road
                 Chesterfield, MO 63017-2052


                 Northern Safety Com;any, Inc.
                 P.O. Box 4250
                 Utica, NY 13504-4250


                 NYSEG
                 P.O. Box 5550
                 Ithaca, NY 14852


                 On-Deck
                 1400 Broadway
                 New York, NY 10018


                 Randy P. Maedl
                 8787 Bradley Road
                 Gasport, NY 14067


                 Rauch-Milliken International, Inc.
                 P.O. Box 8390
                 Metairie, LA 70011-8390


                 Seaboard Forest Products
                 P.O. Box 847235
                 Dallas, TX 75284-7235



Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
               Description: Main Document , Page 30 of 32
                 Southmark Forest Products
                 1903-A Ashwood Court
                 Greensboro, NC 27455


                 Ted Purvis
                 15 Rumson Road
                 Buffalo, NY 14228


                 Vivial
                 P.O. Box 790250
                 Saint Louis, MO 63179-0250


                 Weston Forest Products
                 7600 Torbram Road
                 Mississaauga, ON L4T3L8      CAN




Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
               Description: Main Document , Page 31 of 32
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Niagara Truss & Pallet LLC                                                                    Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Niagara Truss & Pallet LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Gary S. Clark
 5701 Locust Street ext
 Lockport, NY 14094




    None [Check if applicable]




 April 1, 2019                                                        /s/ Patrick M. Balkin
 Date                                                                 Patrick M. Balkin 1970979
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Niagara Truss & Pallet LLC
                                                                      Jackson & Balkin
                                                                      365 Market Street
                                                                      P.O. Box 468
                                                                      Lockport, NY 14094
                                                                      (716) 434-8891 Fax:(716) 434-9105
                                                                      pzbalk@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                    Case 1-19-10624-MJK, Doc 1, Filed 04/01/19, Entered 04/01/19 15:17:12,
                                   Description: Main Document , Page 32 of 32
